—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, challenges an administrative determination finding him guilty of violating a prison disciplinary rule prohibiting inmates from interfering with prison employees. Subsequent to his commencement of this CPLR article 78 proceeding, this determination was administratively reversed and all references expunged from petitioner’s records. In view of this, we find that the matter is now moot and need not address the merits of petitioner’s claims.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Spain, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.